DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims as worded state that the processor calculates an average weight by averaging all of the weight readings taken from all of the weight sensors, but this contradicts the written description. Applicant’s specification, at the top of page 3, expressly states that:

…it may be anticipated that the horse will naturally shift his weight
back and forth. Thus, weight readings may be captured over time. The weight readings may then be averaged together to arrive at an average reading at ONE OF THE UNITS. For example, a given unit may take weight readings once per second for 60 seconds. The unit may then average the weight readings to determine an average weight placed by the horse ON THAT UNIT. Thus, even if the horse is shifting his weight from leg to leg, the units may be able to capture an average weight reading that represents the weight a horse would put on a given leg if it were standing completely still [Emphasis added]…

Contrary to what is claimed, the controller does NOT aggregate all of the weight readings from all of the weighing sensors (units) together and then calculates an average of the sum; the controller merely averages the weight readings taken from a single weighing sensor with all of the other weight readings taken from that one, and only that one, weight sensor to get an average weight for that particular sensor only, and does the same for the other weighing units (sensors) in turn. As noted in the last paragraph of page 2, the running averages from each individual weighing sensor are then compared with the running average of the weights taken from another sensor; the weight readings from one sensor are never averaged together with the weight readings taken from another sensor.
	Also, the limitation found in the language of the independent claims, that an average weight is compared to a predetermined threshold, is also contradicted by this same paragraph at the bottom of page 2. The written description NEVER says that an average weight reading is compared to a threshold; rather the average weight from one sensor is compared to the average weight from another sensor, and it is the DIFFERENCE between these two average weights that is compared to a threshold to see if these two average weights differ from each other by a predetermined amount (i.e.: 40 lbs., or 10%, in the example given). Comparing an average weight of the entire horse to a threshold as claimed makes no sense in this context, as the point of the invention is to determine if a horse favors a certain leg, not has the horse gained (or lost) weight. Even assuming, in the alternative, that the claim language was really intended to state that it was the average weight taken from an individual sensor that was being compared to a threshold, this alternative interpretation makes even less sense, as it is unclear how that knowledge would have been helpful, or even how this threshold would be derived (from data previously sampled months ago, perhaps?). Besides, this alternative embodiment is not what is disclosed in applicant’s specification as originally filed, either.
In short, the applicant is not claiming his disclosed invention, but rather seems to be claiming something else which has not been disclosed or described. For the purposes of applying art, the examiner will simply give his best guess, below, as to what the applicant might have been trying to claim. 




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasty et al (US # 5,393,935) in view of Cosentino et al (US # 6,290,646). With respect to claim 1, the Hasty reference discloses a scale (Title) comprising a plurality of weight sensors (Col. 2, line 52 to col. 3, line 37); a communications port (52); a display device (inherent: although not expressly stated, there has to be a human readable interface to show the weight reading to a person in order for the patient weighing device to actually be usable in the real world); at least one processor (54) to: detect a plurality of weight readings from the plurality of weight sensors (Col. 3, ll. 27-37), compute an average weight based on the plurality of weight readings (Col. 3, ll. 38-48); identify whether the average weight meets a predetermined threshold (Col. 3, ll. 49-55); in response to determining that the average weight does not meet the predetermined threshold, transmit, via the communication port, an indication on a remote display (at the nurses’ station) an indication of the determination (Col. 3, ll. 55-62).
	The Hasty reference does not expressly state that “each weight sensor being arranged to accommodate a foot of a horse”, but this intended use statement1 does not specify any specific structure, and certainly the weighing slats 24 appear to be physically capable of accommodating a horse’s foot. Likewise, the Hasty reference does not expressly state that it can “render on the display device an indication of an injury of the horse”, but once again this intended use statement says nothing about what is actually shown on the display, and since the scale of Hasty can display an indication of a patient’s weight shifting from side to side when the weight differential between one side and the other exceeds a threshold amount, this language is sufficiently broad enough to read upon what is shown in the reference (who’s to say that the patient being weighed cannot be a horse, or some other animal besides a homo sapiens?). At any rate, the flat mattress scale shown is physically capable of being placed under a horse, if a veterinarian wanted to monitor the weight of a horse; there is no structural reason why it could not be used as such. 
	The Hasty reference does not state that the data from the scale can be transmitted to a remote server. However, the Hasty reference discloses that the weight readings from the mattress scale was transmitted to a remote nurses’ station, so there is no reason why this data could not also be transmitted to a remote PC or server in a remote doctor’s office, or in another medical facility, for consultation, as this practice was well-known as shown by the example of the Cosentino reference (Col. 1, ll. 7-23; Col. 4, ll. 32-52), so it would have been obvious to equip the scale system of Hasty with a modem to connect to a remote server anywhere in the world so that the weight data would be easily available to other medical professionals for additional opinions on a course of treatment.  
	There is no indication in either of these references of “equipping” a remote computer, such as a server, to compute horse racing odds based at least partially on the injury indication, but it is unclear what structure or software, if any, is meant by this intended use language; certainly any computer of the time period in question was capable of being programmed to calculate almost anything, as that is what computers were originally designed for – to make calculations – and the laws of mathematical probability in relation to gambling odds have been known for centuries (mathematicians Blaise Pascal and Pierre de Fermat worked out and published the basic equations in the mid 1600’s). It would have been obvious to the ordinary doctor, veterinarian, or other user of the server, to download any off-the-shelf software dedicated to calculating betting odds to said server (which is just a remote computer) if the user was a gambling person (there being no technical reason why he could not), and the motivation for so doing would be to make extra money on the side.
	With respect to claim 3, the fact that Hasty takes multiple weight readings from each load cell means that the weight sensor transmits weight readings “periodically”.
	With respect to claims 4 & 5, the exact length of the time period that it meant by “periodically”, and the exact percentage of the weight threshold, would have been obvious as a result of routine optimization by trial and error.  "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see, also, MPEP § 2144.05(II).
	With respect to claim 6, exactly what data was shown on the display would have been an obvious design choice based on what data the end user thought was relevant.
	With respect to claim 7, this is just a rewording of claim 3, since “periodically” and “a function of time” mean essentially the same thing.
	With respect to claims 8-13, the method of use was inherent to the system disclosed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein.